                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 LARRY STEVEN WILKINS and
 JANE B. STANTON,                             CV 18-147-M-DLC-KLD

                     Plaintiffs,
                                              ORDER
          vs.

 UNITED STATES OF AMERICA,

                     Defendant.


      Defendant United States of America has filed an unopposed motion to

vacate the bench trial and remaining outstanding deadlines in this case pending the

outcome of dispositive motions filed. Good cause appearing,

      IT IS ORDERED that the motion (Doc. 48) is GRANTED. The March 16,

2020 bench trial and all outstanding deadlines are hereby VACATED. Unless a

final order on either of the pending motions results in dismissal of the case, the

parties shall file a joint status report regarding trial scheduling within seven days

after final resolution of the pending motions.

      DATED this 16th day of January, 2020.


                                        ______________________________
                                        Kathleen L. DeSoto
                                        United States Magistrate Judge
